DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for the following:  the specification filed on April 27, 2021 does not show the addition (CROSS-REFERENCE TO RELATED APPLICATIONS) from the preliminary amendment filed on February 22, 2021.  Correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘detection device which is set up to carry out a detection of an edge of an object by means of the method according to claim 1’ in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (refer to Claim Interpretation above), but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hotta et al. (2014/0097334).
	As for claim 1, Hotta in a detection apparatus discloses/suggests the following:  Method for detecting (48) an edge (21) of an object (20) by means
of a detection device (10) (Hotta:  abstract with Fig. 1A-1C; paragraph 0042), wherein the detection device (10) (Fig. 1A: 20 (22a-22b) and 30; Fig. 1C: 20-40) has a transmission region (11)(Fig. 1A: 20 (22) running along a first straight line (G1) (Fig. 1A:  22A-22B: noting that 20 (22a-22b) run along line extending in X direction; paragraph 0025) and has a receiving region (13) (Fig. 1A: 30 and 32) which runs along a second straight line (G2) (paragraph 0047), which is arranged in parallel to the first straight line (G1) (paragraph 0047 and 22a-22b running along line extending in x direction demonstrates the regions are parallel along the x direction) comprising the following steps: a) selecting (41) a transmission subregion (11a-p, 11A-O) of the transmission region (11), which extends up to a first end of the transmission region (11) (Fig. 1A: 22A with paragraphs 0029 and 0032 demonstrate selectivity by virtue of ‘plural semiconductor lasers that are adjacent to each other may be formed into a group of semiconductor laser that sequentially emit light (last four lines of paragraph 0029)’ and ‘light emission performed by the semiconductor lasers 22 is not limited to one-by-one sequential light emission (lines 1-3 of paragraph 0032)’) 

b) transmitting (42) light (30) from the transmission subregion (1 1a-p, 11A-O)  (paragraph 0029),

c) receiving (43) a light signal (I) of light (30) reflected on the object (20) in a


d) shifting (45) the transmission subregion (1 1a-p, 11A-O) along the first straight
line (G1) in the direction of a second end of the transmission region (11) (paragraph 0029: lines 1-6)

e) repeating steps b to d until the transmission subregion (1 la-p, 11 A-O) extends up
to the second end at the start of step d (paragraph 0029:  lines 2-16)

f) compiling (47) a signal course from the light signals (I) received in step c (exemplified in Fig. 5)

d) carrying out the detection (48) of the edge (21) from the signal course (paragraph 0055).

	As for claim 2, Hotta discloses/suggests everything as above (see claim 1).  In addition, Hotta discloses/suggests  characterized in that several light sources (12a-p) are arranged in the transmission region (11) (Fig. 1A: 22 (22a-22b) with 20; Fig. 2A: demonstrates that two rows of lasers may be used).

	As for claim 3, Hotta discloses/suggests everything as above (see claim 2).  In addition, Hotta discloses/suggests   the transmission subregion (11a-p) contains a light source (12a-p) and is respectively shifted around a light source (12a-p) in step d (paragraph 0032:  noting ‘the plural semiconductor lasers 22 may sequentially emit with some of the 

	As for claim 4, Hotta discloses/suggests everything as above (see claim 2).  In addition, Hotta discloses/suggests the transmission subregion (11A-O) contains several light sources (12a-p) and is respectively shifted around a light source (12a-p) in step d (paragraph 0029:  last 4 lines demonstrate that a group of semiconductor lasers may make up a transmission subregion; paragraph 0032-0033: again, show that some lasers may be disabled)

	As for claim 6, Hotta discloses/suggests everything as above (see claim 1).  In addition, Hotta discloses/suggests the receiving subregion (13a-p, 13A-O) in each step d is shifted (46) along the second straight line (G2) from a first end in the direction of a second end of the second straight line (G2) (paragraph 0049:  the receiving elements, the receiving subregions, are correlated with the semiconductor lasers).

	As for claim 7, Hotta discloses/suggests everything as above (see claim 1).  In addition, Hotta discloses the receiving subregion (13a-p, 13A-O) has a length along the second straight line (G2), which corresponds to the length of the transmission subregion (11a-p, 11A-O) along the first straight line (G1) (Fig. 1A: each receiving subregion comprising one ‘30’ has a width that corresponds to the diameter of transmission region, one ‘22’).
	As for claim 9, Hotta discloses/suggests everything as above (see claim 1).  In addition, Hotta discloses/suggests the detection (48) of the edge (21) is carried out in step g from a flank in the signal course (Fig. 5 with paragraph 0054-0055).

	As for claim 11, Hotta discloses everything as above (see claim 1).  In addition, Hotta discloses/suggests a detection device (10) which is set up to carry out a detection
(48) of an edge (21) of an object (20) by means of  the method according to claim 1 (Figs. 1A-1C:  and refer to claim 1 above).

	Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (2014/0097334) in view of JP-2001518208 A-using machine translation.
	As for claim 8, Hotta discloses/suggests everything as above (see claim 1).  He is silent concerning the transmission region (13) and the receiving region (11) are separated by an opaque
separating element (15), which is arranged in parallel to the two straight lines (G1, G2)
and is orthogonal to the plane in which the two straight lines (G1, G2) run.  Nevertheless, JP-2001151208 A in a detection device teaches that an inner support that separates lenses and therefore the receiving region from the transmitting region can be made of matte black plastic (Fig. 1: 22 separating 20 from 24 and 26; page 6: beginning with line starting with 88 and the light emitting ends 24 and 26 to fourth line beginning with ‘wall (support 22 can be made of matte black plastic).’).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission region (13) and the .

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (2014/0097334) in view of Inhelder et al. (7,202,492) and Alt et al. (6,348,696).
	As for claim 10, Hotta discloses/suggests everything as above (see claim 9).  Hotta is silent concerning during the detection (48), a nonlinearity of a connection between a position of the flank and a position of the edge (21) is compensated for.  Nevertheless, Inhelder in an apparatus and method for detecting a feature of a running material web teaches using a median filter to smooth raw data and eliminate individual outlier points as well suggests that nonlinearities are compensated by using a first-order low pass filter which filters out high-frequency noise (col. 5, lines 30-50).  And Alt in a method and device for detecting the position of the edge of a moving material web teaches using interpolation as well as carrying out an approximation of a fit function using least squares (col. 8, lines 7-15).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have during the detection (48), a nonlinearity of a connection between a position of the flank and a position of the edge (21) be compensated for via a first-order low pass filter or median filter to smooth data as well as to remove high frequency noise and to use interpolation and a least squares fit to have a smoother edge detected.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886